MEMORANDUM **
Patricia H. Powell appeals pro se the district court’s order dismissing without prejudice her complaint alleging RICO claims against Fidelity National Financial, Inc., Chicago Title, and various associated individuals. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the enforcement of a vexatious litigant order, De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990). We affirm.
The district court properly dismissed Powell’s action because it was clearly prohibited by the terms of the vexatious litigant order upheld by the Ninth Circuit in Powell v. Alleghany Corp., 01-56599, 52 Fed. Appx. 18, 2002 WL 31686291 (9th Cir.2002).
Powell’s argument that the district court’s enforcement of another district court’s vexatious litigant order violates the Supremacy Clause is without merit. See U.S. Const, art. VI, § 2.
Powell’s remaining contentions are unpersuasive.
Powell’s motion to expedite is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.